DETAILED ACTION
This office action is in response to the correspondence filed on 01/25/2021. This application has a foreign application EP16181906 filed on 07/29/2016. Claims 1-15 are still pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mary Jo Bertani (Reg. No.42321) on 02/12/2021.
The application has been amended as follows: 
Please replace Claims 1, 8, and 15 as follows:
1.	(Currently Amended) A network module arranged to perform encrypted communication over a communications network; the network module being arranged to:
generate an initial encryption key that is commonly known to a plurality of nodes in the communications network by supplying a pre-configured seed value to an encryption key generator in each of the plurality of nodes to generate the initial encryption key;
receive a message from a timestamp distribution node of the communications network containing a timestamp value, and
extract the timestamp value from the received message;
perform a synchronization process with the timestamp distribution node and the network module using the timestamp;
wherein the encryption key generator at the network module is arranged to receive the extracted timestamp value and generate at least one updated encryption key for performing encrypted communication based at least partly on the extracted timestamp value and either the initial encryption key or a seed value derived from the initial encryption key.


8.	(Currently Amended) A network module arranged to perform encrypted communication over a communications network;
the network module being arranged to generate an initial encryption key that is commonly known to a plurality of nodes in the communications network by supplying a pre-configured seed value to an encryption key generator in each of the plurality of nodes to generate the initial encryption key and to receive a message containing a timestamp value;
perform a synchronization process with the timestamp distribution node and the network module using the timestamp;



15.	(Currently Amended) A method of updating an encryption key for performing encrypted communication over a communications network; the method comprising:
within a timestamp distribution node, transmitting a message to at least one timestamp reception node of the communications network containing a timestamp value;
within the at least one timestamp reception node, generating an initial encryption key that is commonly known to a plurality of nodes in the communications network by supplying a pre-configured seed value to an encryption key generator to generate the initial encryption key in each of the plurality of nodes and receiving the message from the timestamp distribution node and extracting the timestamp value; 
perform a synchronization process with the timestamp distribution node and the network module using the timestamp; and
within each of the timestamp distribution node and the at least one timestamp reception node, generating at least one updated encryption key for performing encrypted communication based at least partly on the extracted timestamp value and either the initial encryption key or a seed value derived from the initial encryption key.

---------------------------------END OF EXAMINER’S AMENDMENT--------------------------------



Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claim amendments and/or arguments resolve all outstanding issues related to the clarity of the claim scope; thus, places the claims in to condition for allowance.
According to MPEP 1302.14 (I): “In most cases, the Examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b).  Thus, when the Examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary." 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435